internal_revenue_service p o box cincinnati oh release number release date date department of the treasury employer_identification_number contact person - id number contact telephone number uil list dollar_figure legend v location x name y name b dollars amount c dollars amount d dollars amount e dollars amount f dollars amount g dollars amount dear why you are receiving this letter this is our response to your date letter requesting approval of a set-aside under internal_revenue_code sec_4942 you've been recognized as tax-exempt under sec_501 of the code and have been determined to be a private_foundation under sec_509 our determination based on the information furnished your set-aside program is approved under internal_revenue_code sec_4942 as required under sec_4942 the set_aside amount must be paid within the 60-month period after the date of the first set-aside description of set-aside request you have requested a set-aside of b dollars for the tax_year ending date and additional set asides of c dollars d dollars e dollars and f dollars for the tax_year sec_2012 through respectively to fund the project as described in the following there is currently no freestanding hospice house facility in v so end of life care is available only in an institutional hospital setting which is very expensive and a very structured place for a hospice patient nearing life’s end you will provide funding for the construction of a freestanding hospice house estimated to cost g dollars the facility will be located among trees and green space moreover it will include over ten suites with home-like décor and private restrooms family space chapel and ample parking as well as room to expand to more suites the facility you propose to help fund will reduce medicare costs while providing patients with quality care dignity comfort and compassion as well as enabling their families to focus on being together you have been conducting research for the project for over three years by touring numerous facilities which has enabled you to gather information about startup processes state and federal regulations staffing requirements financials and recommended house plans meetings have been held with the local major medical centers’ administrators and home care service providers in your area who see a need for such a facility you will not own and operate the hospice yourself but the owner will be an exempt_organization under sec_501 you anticipate that the hospice house will be a joint_venture of two regional hospitals x and y both x and y are exempt under sec_501 moreover an existing llc which is an umbrella organization of x and y and currently operates other joint healthcare initiatives of these entities may be the joint owners most hospice houses that operate in this fashion are also able to get services from the owners such as medical_supplies food services and some staffing in order to fund the project in its entirety as is your intention you will have to raise a very large amount in grants and contributions from outside sources in addition to dedicating your entire annual distributable amounts through when the project is expected to be completed you anticipate that it will take several years for your fundraising campaign to produce a substantial amount of revenue the project is currently in the planning stages in a consulting firm will be hired to conduct a feasibility study in the architect will be engaged and the fundraising campaign will open the fundraising campaign will be the principal focus of your activities in construction will commence in a foundation_manager has represented the amounts set_aside in the tax_year sec_2011 sec_2012 sec_2013 sec_2014 and sec_2015 will all have been paid out for the project by date sixty months from the date of the initial set-aside the project can be better accomplished by a set-aside than by an immediate payment of funds because the planning design and fundraising phases will take several years to complete with the construction phase commencing only toward the end of the sixty-month period hence your heaviest outlays will be concentrated in the latter part of the project_period project is so high in relation to your annual income that the accumulated income over the entire project_period will not be sufficient to finance it therefore you will have to generate large new revenues from a fundraising campaign to meet your funding goal in addition the cost of the the approved set-asides will permit you to accumulate your distributable amounts for the tax_year sec_2011 through in order to obtain the required amount of funds to construct the hospice facility basis for our determination internal_revenue_code sec_4942 states that an amount set_aside for a specific project which includes one or more purposes described in sec_170 may be treated as a qualifying_distribution if requirements of sec_4942 it meets the sec_4942 of the code states that an amount set_aside for a specific project will meet the requirements of this subparagraph if at the time of the set- aside the foundation establishes that the amount will be paid within five years and either clause i or ii are satisfied sec_4942 of the code is satisfied if at the time of the set-aside the private_foundation establishes that the project can better be accomplished using the set-aside than by making an immediate payment sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that a private_foundation may establish a project as better accomplished by a set-aside than by immediate payment if the set-aside satisfies the suitability test described in sec_53_4942_a_-3 sec_53_4942_a_-3 of the foundations and similar excise_taxes regulations provides that specific projects better accomplished using a set-aside include but are not limited to projects where relatively long-term expenditures must be made requiring more than one year’s income to assure their continuity in revrul_77_7 1977_1_cb_354 the term specific project as defined in sec_53_4942_a_-3 of the excise_tax regulations was held to include a building project to be undertaken by a public charity unrelated to the foundation making the set-aside what you must do your approved set-asides will be documented on your records as pledges or obligations to be paid_by the date specified the amounts set_aside will be taken into account to determine your minimum_investment_return under internal_revenue_code sec_4942 and the income attributable to your set_aside s will also be taken into account in computing your adjusted_net_income under sec_4942 of the code additional information this determination is directed only to the organization that requested it internal_revenue_code sec_6110 provides that it may not be used or cited as a precedent please keep a copy of this letter in your records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person listed in the heading of this letter sincerely lois lerner director exempt_organizations enclosure
